DETAILED ACTION
Applicant’s election without traverse of Group I in the reply filed on 24 September 2021 is acknowledged.  Group II is REJOINED, and claims 1-19 are examined.  Claim 20 is withdrawn from consideration as being drawn to a nonelected invention.
The present application is being examined under the pre-AIA  first to invent provisions. 

Effective Filing Date
Although the ADS filed 6 December 2019 claims the instant application as a continuation-in-part of application 13/681388, the filing receipt mailed 4 February 2020 indicates that the instant application is a continuation of application 13/681388.  The filing receipt controls.
There is no support in application 13/681388 for HMBN or SEQ ID NO:1.  Thus, the effective filing date for the instant claims is the filing date of the instant application, 6 December 2019.

Deposit of Biological Material
This application requires public availability of specific biological material to make and use the claimed invention.  That biological material is seed deposited under NCIMB 42704 (See for example claim 14).  A rejection under the appropriate sections of 35 USC 112 would have been made but for an acceptable deposit of the specific biological material in compliance with the requirements under 37 CFR 1.801-1.809 having already been made (¶150-151 and viability evidence filed 6 December 2019).

Claim Objections
Claims 8, 12, 13, 16, and 18 are objected to because of the following informalities:  
In claims 8, 12, 13, and 18 line 1, and claim 16, line 4, “a plant” should be replaced with --the plant--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims require a watermelon plant that produce fruits with an average weight of less than 0.9 kg, 0.7 kg, or 0.66 kg at maturity, have an average percent TSS (total soluble solids) at least 7.5%, 8%, 9% or 10%, produce at least 30 male flowers at day 22, produce an average of 10 fruit per plant, and have fruit with an average length of 12cm or less and an average width of 11 cm or less at maturity. 

Soluble solid content (sugars or Brix) is affected by a variety of environmental conditions.  These include irrigation (Bang et al, 2004, J. Hort. Sci. & Biotechnol. 79:885-890; see pg 888, left column, paragraph 3, Figure 1), soil type grown in and part of the fruit tested (Kano, 1991, Environ. Control in Biol. 4:159-166; see Figures 7 and 8), mulch color (Farias-Larios et al, 1997, New Zealand J. Crop Hort. Sci. 25:369-374; see Table 2), year grown (Dittmar et al, 2009, HortSci. 44:59-63;  Table 5), and day-time temperature and shading (Kano, 2004, J. Hort. Sci. & Biotechnol. 79:142-145; see Figures 5-6).  
The number of male flowers at any given time is affected by environmental conditions that include year grown (Dittmar et al, 2009, HortSci. 44:59-63;  compare Table 2 to Table 3).  
The average fruit number is affected by environmental conditions that include in-row spacing and year grown (Motsenbocker et al, 2002, HorTechnol. 12:437-460; Tables 1 and 2).  
Fruit length and width are affected by a variety of environmental conditions.  Length is affected by year grown and seed treatment (Miles et al, 2006, http://agsyst.wsu.edu/ WatermelonReport06.pdf;  e.g., compare Sugar Baby across Tables 1-4) and mulch color (Farias-Larios et al, 1997, New Zealand J. Crop Hort. Sci. 25:369-374; see Table 2).  Fruit width is affected by year grown and seed treatment (Miles et al, compare Sugar Baby across Tables 1-4), light intensity, day length, and temperature (Buttrose et al, 1978, Ann. Bot. 42:599-608; see Table 3, which shows diameter, which is a function of width).  
Thus, the claimed characteristics appear to be partly or wholly the function of the genetic characteristics of the plant in response to the environment in which the plant was grown. 
These environmental effects mean that a plant of a given genotype may have the claimed phenotype(s) when grown under certain environmental conditions and not under others, and that a plant of a given genotype would be encompassed by the claims when grown under certain environmental conditions and not when grown under others.  Thus, the public would not know when they are infringing or when they might infringe the claimed plants.
Because the phenotypic manifestations of the genetic determinants that confer the claimed traits are affected by environment, the structures of the genetic determinants that confer these traits must be described.  They are not.  The structural features that distinguish diploid watermelon plants with the genetic determinants that confer the claimed phenotypic traits from other diploid watermelon plants are not described in the specification.
The only species that are described in the specification and that have the claimed fruit weight, TSS percentage, male flower number, fruit number, and fruit size phenotypes under at least some environmental conditions are WH9307, WH9308, WH9309, WH9311, WH9313, WH9317, WH9318, WH9319, WH9320, WH9321, WH9716, WH9717, and WH9721.  The first 10 of these were made using in-house (i.e., nonpublically available) breeding lines (¶153).  The specification provides no information about how the latter three were made.  It seems likely that all the described species are derived from a narrow, nonpublically available genetic pool.  
Further, the specification does not describe the environmental conditions under which these traits were evaluated.  Thus, it is unclear if the exemplified species have the claimed traits under the full scope of environmental conditions.

One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.
Hence, Applicant has not, in fact, described diploid watermelon plants over the full scope of the claims, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
Claim 1 lacks antecedent basis for the limitation “the HMBN mutant allele” in line 2.
Claim 1 is indefinite in its recitation of “produces fruits having an average weight of less than 0.9 kg at maturity”, claim 2 is indefinite in its recitation of “having an average fruit weight of equal to or less than 0.7 kg at maturity”, claim 9 is indefinite in its recitation of “average fruit weight of equal to or less than 0.66 kg at maturity”, and claim 8 is indefinite in its recitation of 
Claim 3 is indefinite in its recitation of “the average percent Total Soluble Solids (TSS) of said fruits is at least 7.5%, 8%, 9%, or 10%”.  Soluble solid content (sugars) is affected by irrigation (Bang et al, 2004, J. Hort. Sci. & Biotechnol. 79:885-890; see pg 888, left column, paragraph 3, Figure 1), soil type grown in and part of the fruit tested (Kano, 1991, Environ. Control in Biol. 4:159-166; see Figures 7 and 8), mulch color (Farias-Larios et al, 1997, New Zealand J. Crop Hort. Sci. 25:369-374; see Table 2), year grown (Dittmar et al, 2009, HortSci. 44:59-63;  Table 5), and day-time temperature (Kano, 2004, J. Hort. Sci. & Biotechnol. 79:142-145; see Figure 6).  Thus, “the average percent Total Soluble Solids (TSS) of said fruits is at least 7.5%, 8%, 9%, or 10%” is a relative phrase that renders the claim indefinite; it is relative to the environmental conditions the plant was grown in.  The phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 is indefinite in its recitation of “the plant produces at least 30 male flowers at day 22 from flowering”.  The number of staminate flowers produced at a given time is affected by year grown (Dittmar et al, 2009, HortSci. 44:59-63;  compare Table 2 to Table 3).  Thus, “at least 30 male flowers at day 22 from flowering” is a relative phrase that renders the claim 
Claim 6 is indefinite in its recitation of “said plant produces an average number of fruits of at least 10 per plant”.  Fruit per plant is affected by in-row spacing and year grown (Motsenbocker et al, 2002, HorTechnol. 12:437-460; Tables 1 and 2).  Thus, “average number of fruits of at least 10 per plant” is a relative phrase that renders the claim indefinite; it is relative to the environmental conditions the plant was grown in.  The phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 is indefinite in its recitation of “said fruits have an average fruit length of 12 cm or less and an average fruit width of 11 cm or less at maturity of said fruit”.  Fruit length and width are affected by a variety of environmental conditions.  Length is affected by year grown and seed treatment (Miles et al, 2006, http://agsyst.wsu.edu/ WatermelonReport06.pdf;  e.g., compare Sugar Baby across Tables 1-4) and mulch color (Farias-Larios et al, 1997, New Zealand J. Crop Hort. Sci. 25:369-374; see Table 2).  Fruit width is affected by year grown and seed treatment (Miles et al, compare Sugar Baby across Tables 1-4), light intensity, day length, and temperature (Buttrose et al, 1978, Ann. Bot. 42:599-608; see Table 3, which shows diameter, which is a function of width).  Thus, “an average fruit length of 12 cm or less and an average fruit width of 11 cm or less at maturity” is a relative phrase that renders the claim indefinite;  it is relative to the environmental conditions the plant was grown in.  The phrase is not defined by the 
Claim 12 is indefinite for claiming a product (a transplant) and a method (vegetative propagation), which are two different statutory classes.  The rejection can be overcome by replacing “propagation” with --propagant--, if that is what Applicant intended.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 17 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Parent claim 1 is drawn to a diploid watermelon plant that have characteristics that include being homozygous for the HMBN allele and having a deletion of SEQ ID NO:1.  Claim 16 is drawn to a method of using the plant of claim 1.
Claim 14, dependent upon clam 1, and claim 16, dependent upon clam 16, recite that the HMBN allele and the deletion of SEQ ID NO:1 are obtainable from seeds deposited under accession number NCIMB 42704 (i.e., WH9716).  There is no indication in the specification that there is more than one HMBN allele or that the deletion of SEQ ID NO:1 in WH9716 differs 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Groot et al (2017, US 9,763,399) taken with the evidence of the instant specification.
de Groot et al teach hybrid diploid watermelon varieties WH9306, WH9307, WH9308, WH9309, WH9311, WH9716, WH9717, and WH9721 (Tables 1, 6 and 9).  WH9716 was deposited under NCIMB 42704.  
The instant specification teaches that these all are homozygous for the deletion of SEQ ID NO:1 and have an average seed length of less than 6 mm (¶190).  

de Groot et al teach that that, under the conditions they were grown in, all the varieties but WH9717 have an average fruit weight of less than 0.66 kg and an average percent TSS (i.e., Brix) of less than 9% (Tables 1 and 6).  All the varieties have red flesh (Tables 1 and 6) and an average fruit length of less than 12 cm and fruit width of less than 11 cm (Tables 2 and 7).
WH9306, WH9307, WH9308, WH9309, and WH9311 all produce more than 30 male flowers on day 22 (Table 4).
de Groot et al is silent about the number of 30 male flowers on day 22 for WH9716, WH9717, and WH9721.  However, de Groot et al indicates that at first fruit set, WH9716 has 25.6 male flowers (Table 9).  Comparison variety Polimax has 7.8 male flowers at first fruit set (Table 9) and 18.7 male flowers at day 22 (Table 4).  As WH9716 has 4 times the number of male flowers at first fruit set as does Polimax, it seems likely that WH9716 also has 4 times the number of male flowers at day 22 as does Polimax, or over 70 male flowers at day 22.  Even if WH9716 does not have 4 times the number of male flowers at day 22 as does Polimax, it seems likely that it would produce more than 30 male flowers on day 22, at least under certain environmental conditions.  
At first fruit set, WH9717 and WH9721 have more than 30 male flowers (Table 9).  By the analysis above it appears that they also produce more than 30 male flowers on day 22.  
de Groot et al teach transplants of these plants, including ones from which these varieties were grown (column 7, lines 5-21; column 16, lines 32-33).  
de Groot et al teach interplanting these diploid varieties and triploid hybrid plants in one field, allowing pollination of the flowers of the triploid and diploid plants with pollen of the diploid plants, and harvesting the resulting fruit from both the triploid and diploid plants (column 
de Groot et al teach breeding with these plants, which would use them as the male or female parent (column 15, lines 19-51).  

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Groot  et al (WO 2012/069539).
de Groot et al teach hybrid diploid watermelon varieties WH9306, WH9307, WH9308, WH9309, and WH9311 (Table 1).  The instant specification teaches that these all are homozygous for the deletion of SEQ ID NO:1 and have an average seed length of less than 6 mm (¶190).  
The instant specification also teaches that these are all homozygous for the HMBN mutant allele (¶153).  
de Groot et al teach that under the conditions grown these varieties all have an average fruit weight of less than 0.66 kg (Table 1), an average percent TSS (i.e., Brix) of less than 9% (Table 1), red flesh (Table 1), at least 30 male flowers on day 22 (Table 4), an average fruit length of less than 12 cm and fruit width of less than 11 cm (Table 2).
de Groot et al teach hybrid watermelon produced using these plants as the male or female parent (pg 14, lines 18-27) and a container comprising fruit of these plants (pg 13, lines 22-24 and 33-36).

The HMBN mutant allele and SEQ ID NO:1 deletion in these varieties is identical to those found in the instant WH9716 (deposited under NCIMB 42704).
de Groot et al teach interplanting these diploid varieties and triploid hybrid plants in one field, allowing pollination of the flowers of the triploid and diploid plants with pollen of the diploid plants, and harvesting the resulting fruit from both the triploid and diploid plants (pg 12, lines 30-38).  This would also be a method comprising growing the diploid plant, pollinating the female flowers of the plant with pollen of the plant, and harvesting the fruit produced on the plant.  
These plants comprise cells, ovule, and pollen.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,763,399. Although the claims at issue are not identical, they are not patentably distinct from each other.
‘399 claims diploid watermelon variety WH9716, deposited under NCIMB 42704 (claim 1).  WH9716 inherently is a hybrid, is homozygous for the deletion of SEQ ID NO:1, has an average seed length of less than 6 mm, and is homozygous for the HMBN mutant allele (instant ¶183, ¶190. Table 10).  WH9716 inherently comprises cells, ovule, and pollen.
WH9716 inherently under the conditions tested has an average fruit weight of less than 0.66 kg, red flesh, and an average percent TSS (i.e., Brix) of less than 9% (‘399’s Table 6) and an average fruit length of less than 12 cm and fruit width of less than 11 cm (‘399’s Table 7).
de Groot et al is silent about the number of 30 male flowers on day 22 for WH9716.  However, de Groot et al indicates that at first fruit set, WH9716 has 25.6 male flowers (Table 9).  Comparison variety Polimax has 7.8 male flowers at first fruit set (Table 9) and 18.7 male flowers at day 22 (Table 4).  As WH9716 has 4 times the number of male flowers at first fruit set as does Polimax, it seems likely that WH9716 also has 4 times the number of male flowers at day 22 as does Polimax, or over 70 male flowers at day 22.  Even if WH9716 does not have 4 times the number of male flowers at day 22 as does Polimax, it seems appears to produce inherently more than 30 male flowers on day 22.  

‘399 claims fruit of WH9716 (claims 2, 4-5, and 7-9).  Before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art to place this fruit in a container for ease of shipping multiple fruits.
‘399 claims interplanting WH9716 and triploid hybrid plants in one field, allowing pollination of the flowers of the triploid plants with pollen of WH9716, and harvesting the resulting fruit from the triploid plants (claim 12).  
Before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art to grow WH9716, pollinate its female flowers with its pollen and harvest the resulting fruit.  One of ordinary skill in the art would do this to maintain and propagate the variety and produce seed for sale.  
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,517,249. Although the claims at issue are not identical, they are not patentably distinct from each other.
‘249 claims diploid watermelon variety WH9307 (claim 1).  WH9307 inherently comprises cells, ovule, and pollen.
WH9307 inherently is a hybrid, is homozygous for the deletion of SEQ ID NO:1, has an average seed length of less than 6 mm, and is homozygous for the HMBN mutant allele (instant ¶153, ¶190).  
WH9307 inherently under the conditions tested has an average fruit weight of less than 0.66 kg, red flesh, and an average percent TSS (i.e., Brix) of less than 9% (‘249’s Table 1), an 
Before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art to place fruit of WH9307 in a container for ease of shipping multiple fruits.
Before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art to produce transplants of WH9307.  It is a common practice in watermelon culture to start seeds indoors while temperatures are still cool, then plant transplants once temperatures warm, thereby jump-starting the growing season.  
Before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art to WH9307 and triploid hybrid plants in one field, allowing pollination of the flowers of the triploid plants with pollen of WH9307, and harvesting the resulting fruit from the triploid plants.  One of ordinary skill in the art would do this as triploid watermelon plants sets few seeds unless pollinated by a diploid plant.  The diploid plants used for this best have large numbers of male flowers, so as to produce lots of pollen for pollination of the triploid female flowers.  One of ordinary skill in the art would be motivated to use WH9307 for this because it produces a large number of male flowers.
Before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art to grow WH9307, pollinate its female flowers with its pollen and harvest the resulting fruit.  One of ordinary skill in the art would do this to maintain and propagate the variety and produce seed for sale.  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662